Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 16, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species II (claims 1, 3-5, 7-12, and 14-20) in the reply filed on 10/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Pub. No.: US 2013/0026465 A1).

Regarding Claim 1, Chang et al. discloses a microelectronic device (Fig. 1A/1B/1C/1D/1E/1F/1G-100/150/160/170/180/190/195 or the microelectronic device in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B), comprising: 												a transistor (Fig. 1A/1B/1C/1D/1E/1F/1G or the transistor shown in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B) comprising:						a gate structure (Par. 0046-0061; Fig. 1A/1B/1C/1D/1E/1F/1G (or the gate structure shown in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B) – 110);		a source region horizontally neighboring a first side of the gate structure (Par. 0046-0061; Fig. 1A/1B/1C/1D/1E/1F/1G (or the source region shown in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B) – 130a);								a drain region horizontally neighboring a second side of the gate structure opposing the first side of the gate structure (Par. 0046-0061; Fig. 1A/1B/1C/1D/1E/1F/1G (or the drain region shown in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B) – 130b);and												a channel region vertically underlying the gate structure and horizontally intervening between the source region and the drain region (Par. 0046-0061; Fig. 1A/1B/1C/1D/1E/1F/1G (or the channel region shown in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B)); 												a source contact structure horizontally neighboring the first side of the gate structure of the transistor and in contact with the source region of the transistor (Par. 0046-0061; Fig. 1A/1B/1C/1D/1E/1F/1G (or the source contact structure shown in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B)– 140a); and 						a drain contact structure horizontally neighboring the second side of the gate structure of the transistor and in contact with the drain region of the transistor, the drain contact structure substantially horizontally aligned with the source contact structure and exhibiting a horizontal area greater than or equal to that of the source contact structure (Par. 0046-0061; Fig. 1A/1B/1C/1D/1E/1F/1G (or the drain contact structure shown in any of the other Figs. presented in this prior art, such as in Figs. 2A and 2B)– 140b).	.

Regarding Claim 3, Chang et al., as applied to claim 1, discloses                               the microelectronic device, wherein the drain contact structure exhibits substantially the same width as the source contact structure and a greater length than the source contact structure (Par. 0038-0041 – this prior art teaches a variety of semiconductor devices which include drain contact structures and source contact structures, wherein the source contact structure is asymmetric with respect to the drain contact structure; this asymmetricity allows achieving different drive strengths in a semiconductor device without (or in addition to) the use of channel doping; the asymmetricity can be achieved in a plurality of ways; for example, the source contact structure may be located at a different distance from the gate structure compared to the distance of the drain contact structure from the gate structure; alternatively the width or the length or the volume or the material of the source contact structure can be made different with respect to the drain contact structure; also one of the two contact structures could be a stressed contact and the other one an unstressed contact; this prior art mentions that the asymmetricity could be achieved by making the volume of the source contact structure different from the volume of the drain contact structure; the volume, of course, could be made different by a plethora of ways; one of the ways could be by keeping the widths of the source contact structure and the drain contact structure the same and making the length of the source contact structure different from the length of the drain contact structure).

Regarding Claim 4, Chang et al., as applied to claim 1, discloses                               the microelectronic device, further comprising another transistor horizontally neighboring the transistor and comprising: 										another gate structure (Par. 0062-0069; Fig. 2A – 212); 	

    PNG
    media_image1.png
    381
    833
    media_image1.png
    Greyscale
	the source region horizontally neighboring a first side of the another gate structure, the source region shared between the transistor and the another transistor (Par. 0062-0069; Fig. 2A – source region 230c);	 											another drain region horizontally neighboring a second side of the another gate structure opposing the first side of the another gate structure (Par. 0062-0069; Fig. 2A – another drain region 230d); and 											another channel region vertically underlying the another gate structure and horizontally intervening between the source region and the another drain region (Par. 0062-0069; Fig. 2A); and 													another drain contact structure horizontally neighboring the second side of the another gate structure of the another transistor and in contact with the another drain region of the another transistor, the another drain contact structure substantially horizontally aligned with the source contact structure and the drain contact structure and exhibiting substantially the same horizontal area as the drain contact structure (Par. 0062-0069; Fig. 2A). 

Regarding Claim 5, Chang et al., as applied to claim 1, discloses                               the microelectronic device, further comprising: 								another transistor horizontally neighboring the transistor (Par. 0070-0076; Fig. 2B – another transistor 295c) and comprising:								another gate structure (Par. 0070-0076; Fig. 2B – 210c);						another source region horizontally neighboring a first side of the another gate structure (Par. 0070-0076; Fig. 2B – another source region 230f);						another drain region horizontally neighboring a second side of the another gate structure
opposing the first side of the another gate structure, the another drain region of the another transistor horizontally neighboring the drain region of the transistor (Par. 0070-0076; Fig. 2B – another drain region 230e; the drain region 230d); and 							another channel region vertically underlying the another gate structure and horizontally intervening between the another source region and the another drain region (Par. 0070-0076; Fig. 2B); 													another source contact structure horizontally neighboring the first side of the another gate structure of the another transistor and in contact with the another source region of the another transistor (Par. 0070-0076; Fig. 2B – another source contact structure 240f); and 	


    PNG
    media_image2.png
    259
    771
    media_image2.png
    Greyscale
	another drain contact structure horizontally neighboring the second side of the another gate structure of the another transistor and in contact with the another drain region of the another transistor, the another drain contact structure substantially horizontally aligned with the drain contact structure and exhibiting substantially the same horizontal area as the drain contact structure (Par. 0070-0076; Fig. 2B – another drain contact structure 240e).

Regarding Claim 15, Chang et al. discloses a microelectronic device (Figs. 2A and 2B (in light of the microelectronic devices of Figs. 1A-1G)), comprising: 											two transistors neighboring one another in a first horizontal direction (Fig. 2A), each of the two transistors comprising:									a source region shared by the two transistors (Par. 0062-0069; Fig. 2A - 230c);		a drain region not shared by the two transistors (Par. 0062-0069; Fig. 2A - 230d);			a channel region interposed between the source region and the drain region in the first
horizontal direction (Par. 0062-0069; Fig. 2A); and								a gate structure vertically overlying the channel region (Par. 0062-0069; Fig. 2A - 212);		a source contact structure in contact with the source region shared by the two transistors (Par. 0062-0069; Fig. 2A - 240c); and 									two drain contact structures coupled to the two transistors and aligned with the source contact structure in a second horizontal direction orthogonal to the first horizontal direction, each
of the two drain contact structures having a horizontal area greater than or equal to a horizontal area of the source contact structure (Par. 0062-0069; Fig. 2A - 240b & 240d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-17 & 19 are rejected under 35 U.S.C. 103 as obvious over Chang et al. (Pub. No.: US 2013/0026465 A1), as applied to claim 15, further in view of Song et al. (Pub. No.: US 2016/0005851 A1).

Regarding Claim 16, Chang et al., as applied to claim 15, does not explicitly  disclose the microelectronic device, wherein the source contact structure and each of the two drain contact structures individually have a rectangular horizontal cross-sectional shape (this prior art is silent regarding the shape of the source contact structure and the two drain contact structures; only cross-sectional views are provided and the shapes cannot be ascertained; however rectangular-shaped source and drain contact structures are well-known to be heavily used in the art).														However, Song et al., at least implicitly, teaches the microelectronic device, wherein the source contact structure and each of the two drain contact structures individually have a rectangular horizontal cross-sectional shape (Par. 0104; see for example, Fig. 2 - this prior art shows rectangular shaped source and drain contact structures CA2).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Song et al. to adapt the microelectronic device, wherein the source contact structure and each of the two drain contact structures of Chang et al. individually have a rectangular horizontal cross-sectional shape in order to attain a highly efficient device. 

Regarding Claim 17, modified Chang et al., as applied to claim 16, discloses                               the microelectronic device, wherein each of the two drain contact structures has a length in the second horizontal direction greater than or equal to a length in the second horizontal direction of the source contact structure (Chang et al. - Par. 0038-0041 – this prior art teaches a variety of semiconductor devices which include drain contact structures and source contact structures, wherein the source contact structure is asymmetric with respect to the drain contact structure; this asymmetricity allows achieving different drive strengths in a semiconductor device without (or in addition to) the use of channel doping; the asymmetricity can be achieved in a plurality of ways; for example, the source contact structure may be located at a different distance from the gate structure compared to the distance of the drain contact structure from the gate structure; alternatively the width or the length or the volume or the material of the source contact structure can be made different with respect to the drain contact structure; also one of the two contact structures could be a stressed contact and the other one an unstressed contact; this prior art mentions that the asymmetricity could be achieved, among others, by making the volume of the source contact structure different from the volume of the drain contact structure; the volume, of course, could be made different by a plethora of ways; one of the ways could be by keeping the widths of the source contact structure and the drain contact structure the same and making the length of the source contact structure different from the length of the drain contact structure and the length of the drain contact structure could be made larger; in some embodiments, the asymmetricity was achieved by varying other parameters and keeping the volume of the source contact structure and the drain contact structure the same(Figs. 1A/1B), e.g., the width and the length of the source contact structure can be designed to be equal to the width and the length of the drain contact structure).

Regarding Claim 19, modified Chang et al., as applied to claim 17, discloses                               the microelectronic device, wherein each of the two drain contact structures has a width in the first horizontal direction substantially equal to a width in the first horizontal direction of the source contact structure (Chang et al. - Fig. 2A).


Claims 18 and 20 are rejected under 35 U.S.C. 103 as obvious over Chang et al. (Pub. No.: US 2013/0026465 A1) and Song et al. (Pub. No.: US 2016/0005851 A1), as applied to claim 17.

Regarding Claim 18, modified Chang et al., as applied to claim 17, does not explicitly disclose                               								the microelectronic device, wherein the length of each of the two drain contact structures is greater than the length of the source region.								However, Chang et al. teaches a variety of semiconductor devices which include drain contact structures and source contact structures, wherein the source contact structure is asymmetric with respect to the drain contact structure; this asymmetricity allows achieving different drive strengths in a semiconductor device without (or in addition to) the use of channel doping; the asymmetricity can be achieved in a plurality of ways; for example, the source contact structure may be located at a different distance from the gate structure compared to the distance of the drain contact structure from the gate structure; alternatively the width or the length or the volume or the material of the source contact structure can be made different with respect to the drain contact structure; also one of the two contact structures could be a stressed contact and the other one an unstressed contact; this prior art mentions that the asymmetricity could be achieved by making the volume of the source contact structure different from the volume of the drain contact structure; the volume, of course, could be made different by a plethora of ways; one of the ways could be by keeping the widths of the source contact structure and the drain contact structure the same and making the length of the source contact structure different from the length of the drain contact structure. So, in one embodiment the length of the drain contact structures could be made greater than the length of the source contact structures and it could be made greater by an extent such that its length becomes greater than the length of the source region too. By varying the length of the drain contact structure and the source contact structure with respect to one another, one can vary the drive strength and attain drive strength that suits the overall device design.													Modified Chang et al.  discloses the claimed invention except for the microelectronic device, wherein the length of each of the two drain contact structures is greater than the length of the source region.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the microelectronic device, wherein the length of each of the two drain contact structures is greater than the length of the source region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 20, modified Chang et al., as applied to claim 17, discloses                               the microelectronic device, wherein each of the two transistors further comprises a dielectric spacer structure interposed between the gate structure thereof and one of the two drain contact structures in the first horizontal direction (Chang et al. - Fig. 2A).					
Modified Chang et al. does not explicitly disclose                                                                         the microelectronic device, wherein a length of the dielectric spacer structure in the second horizontal direction greater than the length of each of the two drain contact structures in the second horizontal direction.											However, Chang et al. teaches a variety of semiconductor devices which include drain contact structures and source contact structures, wherein the source contact structure is asymmetric with respect to the drain contact structure; this asymmetricity allows achieving different drive strengths in a semiconductor device without (or in addition to) the use of channel doping; the asymmetricity can be achieved in a plurality of ways; for example, the source contact structure may be located at a different distance from the gate structure compared to the distance of the drain contact structure from the gate structure; alternatively the width or the length or the volume or the material of the source contact structure can be made different with respect to the drain contact structure; also one of the two contact structures could be a stressed contact and the other one an unstressed contact; this prior art mentions that the asymmetricity could be achieved by making the volume of the source contact structure different from the volume of the drain contact structure; the volume, of course, could be made different by a plethora of ways; one of the ways could be by keeping the widths of the source contact structure and the drain contact structure the same and making the length of the source contact structure different from the length of the drain contact structure. So in one embodiment the length of the drain contact structures could be made greater than the length of the source contact structures and it could be made greater by an extent such that it’s length becomes greater than the length of the gate structure and the dielectric spacer. By varying the length of the drain contact structure and the source contact structure with respect to one another, one can vary the drive strength and attain drive strength that suits the overall device design.										Modified Chang et al.  discloses the claimed invention except for the microelectronic device, wherein a length of the dielectric spacer structure in the second horizontal direction greater than the length of each of the two drain contact structures in the second horizontal direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the microelectronic device, wherein a length of the dielectric spacer structure in the second horizontal direction greater than the length of each of the two drain contact structures in the second horizontal direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).



Claims 7-8 are rejected under 35 U.S.C. 103 as obvious over Applicant Admitted Prior Art (AAPA) in view of Chang et al. (Pub. No.: US 2013/0026465 A1).

Regarding Claim 7, AAPA discloses. 					                       a memory device (Par. 0003-0006), comprising: 							memory cells operably coupled to digit lines and word lines (Par. 0003-0006); and 		a memory controller operably coupled to the memory cells and comprising a sense device (Par. 0003-0006) comprising:											a transistor (Par. 0003-0006);										a source contact structure in contact with a source region of the transistor (Par. 0003-0006); and												a drain contact structure in contact with a drain region of the transistor (Par. 0003-0006). 		AAPA does not explicitly disclose		 					         the drain contact structure having a length greater than or equal to a length of the source contact structure.													However, Chang et al., at least implicitly, teaches                                		        the drain contact structure having a length greater than or equal to a length of the source contact structure (Par. 0038-0041 – this prior art teaches a variety of semiconductor devices which include drain contact structures and source contact structures, wherein the source contact structure is asymmetric with respect to the drain contact structure; this asymmetricity allows achieving different drive strengths in a semiconductor device without (or in addition to) the use of channel doping; the asymmetricity can be achieved in a plurality of ways; for example, the source contact structure may be located at a different distance from the gate structure compared to the distance of the drain contact structure from the gate structure; alternatively the width or the length or the volume or the material of the source contact structure can be made different with respect to the drain contact structure; also one of the two contact structures could be a stressed contact and the other one an unstressed contact; this prior art mentions that the asymmetricity could be achieved, among others, by making the volume of the source contact structure different from the volume of the drain contact structure; the volume, of course, could be made different by a plethora of ways; one of the ways could be by keeping the widths of the source contact structure and the drain contact structure the same and making the length of the source contact structure different from the length of the drain contact structure and the length of the drain contact structure could be made larger; in some embodiments, the asymmetricity was achieved by varying other parameters and keeping the volume of the source contact structure and the drain contact structure the same(Figs. 1A/1B), e.g., the width and the length of the source contact structure can be designed to be equal to the width and the length of the drain contact structure).		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Chang et al. to adapt the microelectronic device, wherein the drain contact structure having a length greater than or equal to a length of the source contact structure disclosed in AAPA in order to be able to achieve different drive strengths in a semiconductor device without (or in addition to) the use of channel doping;

Regarding Claim 8, modified AAPA, as applied to claim 7, discloses                         the memory device, wherein the transistor of the memory controller comprises:				a source region vertically underlying and in contact with the source contact structure (Chang et al. - Fig. 1A/1B/1C/1D/1E/1F/1G – source region 130a; source contact structure 140a);													a drain region vertically underlying and in contact with the drain contact structure (Chang et al. - Fig. 1A/1B/1C/1D/1E/1F/1G – drain region 130b; drain contact structure 140b);		a channel region horizontally intervening between the source region and the drain region (Chang et al. - Fig. 1A/1B/1C/1D/1E/1F/1G); and								a gate structure vertically overlying the channel region and horizontally interposed between the source contact structure and the drain contact structure, the gate structure confined within vertical boundaries of the source contact structure and the source contact structure (Chang et al. - Fig. 1A/1B/1C/1E/1F/1G).


Claims 9-10 are rejected under 35 U.S.C. 103 as obvious over Applicant Admitted Prior Art (AAPA) and Chang et al. (Pub. No.: US 2013/0026465 A1), as applied to claim 8, further in view of Niimi et al. (Patent No.: US 9,640,535 B2).

Regarding Claim 9, modified AAPA, as applied to claim 8, does not explicitly disclose 	the memory device, further comprising a dielectric cap structure vertically overlying the gate structure, the dielectric cap structure having an upper surface substantially coplanar with upper surfaces of the source contact structure and the drain contact structure.				However, Niimi et al., at least implicitly, teaches the memory device, further comprising a dielectric cap structure vertically overlying the gate structure, the dielectric cap structure having an upper surface substantially coplanar with upper surfaces of the source contact structure and the drain contact structure (Col. 22, L 54 – Col. 23, L 48; Fig. 2T – all the dielectric layers above the gate metal together can be considered as the dielectric cap structure; source/drain contact structure 124).							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Niimi et al. to adapt the memory device, further comprising a dielectric cap structure vertically overlying the gate structure, the dielectric cap structure having an upper surface substantially coplanar with upper surfaces of the source contact structure and the drain contact structure of Chang et al. in order to attain a highly efficient device. 

Regarding Claim 10, modified AAPA, as applied to claim 9, discloses                         the memory device, further comprising:								a gate dielectric structure vertically interposed between the gate structure and the channel region (Niimi et al. – Fig. 2T); and										dielectric spacer structures horizontally interposed between the gate structure and each of the source contact structure and the drain contact structure, the dielectric spacer structures vertically extending from the upper surface of the dielectric cap structure to a lower surface of the gate dielectric structure (Niimi et al. – Fig. 2T).


Claims 11-12 & 14 are rejected under 35 U.S.C. 103 as obvious over Applicant Admitted Prior Art (AAPA) and Chang et al. (Pub. No.: US 2013/0026465 A1), as applied to claim 8, further in view of Song et al. (Pub. No.: US 2016/0005851 A1).

Regarding Claim 11, modified AAPA, as applied to claim 8, does not explicitly  disclose 	the memory device, wherein the source contact structure and the drain contact structure each exhibit a rectangular horizontal cross-sectional shape (modified AAPA is silent regarding the shape of the source contact structure and the drain contact structures; only cross-sectional views are provided and the shapes cannot be ascertained; however rectangular-shaped source and drain contact structures are well-known to be heavily used in the art).					However, Song et al., at least implicitly, teaches the memory device, wherein the source contact structure and the drain contact structure each exhibit a rectangular horizontal cross-sectional shape (Par. 0104; see for example, Fig. 2 - this prior art shows rectangular shaped source and drain contact structures CA2).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Song et al. to adapt the memory device, wherein the source contact structure and the drain contact structure of Chang et al. each exhibit a rectangular horizontal cross-sectional shape in order to attain a highly efficient device. 

Regarding Claim 12, modified AAPA, as applied to claim 11, at least implicitly  disclose 	the memory device, wherein the drain contact structure is horizontally aligned with the source contact structure and has greater horizontal area than the source contact structure (Chang et al. - Par. 0038-0041 – this prior art teaches a variety of semiconductor devices which include drain contact structures and source contact structures, wherein the source contact structure is asymmetric with respect to the drain contact structure; this asymmetricity allows achieving different drive strengths in a semiconductor device without (or in addition to) the use of channel doping; the asymmetricity can be achieved in a plurality of ways; for example, the source contact structure may be located at a different distance from the gate structure compared to the distance of the drain contact structure from the gate structure; alternatively the width or the depth or the volume (hence area too) or the material of the source contact structure can be made different with respect to the drain contact structure; also one of the two contact structures could be a stressed contact and the other one an unstressed contact; this prior art mentions that the asymmetricity could be achieved, among others, by making the volume of the source contact structure different from the volume of the drain contact structure; the volume, of course, could be made different by a plethora of ways; one of the ways could be by keeping the heights of the source contact structure and the drain contact structure the same and making the horizontal area of the source contact structure different from the horizontal area of the drain contact structure and in one embodiment, the drain contact structure can be made to have greater horizontal area than the source contact structure (Fig. 1C)).

Regarding Claim 14, modified AAPA, as applied to claim 11, at least implicitly  disclose 	the memory device, where a width the of drain contact structure is substantially the same as a width of the source contact structure (Chang et al. - Par. 0038-0041 – this prior art teaches a variety of semiconductor devices which include drain contact structures and source contact structures, wherein the source contact structure is asymmetric with respect to the drain contact structure; this asymmetricity allows achieving different drive strengths in a semiconductor device without (or in addition to) the use of channel doping; the asymmetricity can be achieved in a plurality of ways; for example, the source contact structure may be located at a different distance from the gate structure compared to the distance of the drain contact structure from the gate structure; alternatively the width or the depth or the volume (hence area too) or the material of the source contact structure can be made different with respect to the drain contact structure; also one of the two contact structures could be a stressed contact and the other one an unstressed contact; this prior art mentions that the asymmetricity could be achieved, among others, by keeping the width of the source contact structure same as the width of the drain contact structure and varying other parameters (Fig. 1A/1B)).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/16/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812